Citation Nr: 1644911	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  15-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1956 to September 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

Although the Veteran initially requested a hearing, in a January 2016 submission, the Veteran notified VA that he no longer wished to have a Board hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied service connection for tinnitus.  The Veteran did not perfect an appeal and did not submit new and material evidence within one year. 

2.  The evidence received since the December 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's tinnitus bean during active service and has been present since that time.


CONCLUSION OF LAW

1.  The December 2003 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

2.  The evidence received since the December 2003 rating decision is new and material as to the claim of entitlement to service connection for tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a December 2003 rating decision, the RO denied service connection for tinnitus because it found the Veteran's service treatment records (STRs) did not document tinnitus.  The Veteran was notified of this decision in a January 2004 letter.  In November 2004, the Veteran submitted a letter requesting that the RO reevaluate his case, citing his noise exposure during his military service as the reason why he has tinnitus.  In a response, the RO acknowledged the receipt of the Veteran's November 2004 letter, instructing the Veteran to comply with the January 2004 notification letter if he wanted to appeal the decision.  The Veteran was notified that no action would be taken unless new and material evidence was submitted.  

After reviewing the Veteran's November 2004 correspondence, the Board finds that this statement was not intended to be a notice of disagreement.  Although the contents of the November 2004 letter could be construed as a disagreement with the December 2003 rating decision, the letter does not reflect a desire for appellate review.  See 38 C.F.R. § 20.201(b) (2003).  Rather, the Veteran requested that the RO reevaluate its decision, which is more akin to a motion to reconsider.  The RO also did not construe the Veteran's November 2004 letter to be a valid notice of disagreement, and submitted a letter in response to the Veteran and his representative, instructing them to submit a valid notice of disagreement if the Veteran wished to appeal the December 2003 rating decision.  No further correspondence was received from the Veteran until January 2011, when he submitted the claim now presently before the Board.  Also, no new and material evidence was submitted within one year of the January 2004 notification letter.  Thus, the Board finds that the December 2003 rating decision that denied service connection for tinnitus is final.  

Evidence of record at the time of the December 2003 decision includes the Veteran's STRs, an October 2003 VA examination, and a July 2003 private medical statement.  The October 2003 VA examiner found that the Veteran's tinnitus was not related to his military service.  The Veteran reported his tinnitus began about 10 years prior.  The July 2003 private physician statement reflected his opinion that the Veteran's tinnitus was due to his military service.  

Evidence submitted after the 2006 decision includes 1) the Veteran's lay statements; 2) various buddy statements; 3) a November 2011 VA examination; and 4) VA treatment records.  The lay statements indicate that the Veteran has suffered from symptoms of tinnitus since his active service.  The buddy statements are from fellow servicemen who either knew the Veteran or served in the same circumstances as the Veteran, undergoing exposure to aircraft noise on a regular basis.  The VA treatment records contain a November 2010 audiology consultation note, in which the Veteran is documented reporting constant bilateral tinnitus and noise exposure both during his service and after his service in his occupation in factories.  The November 2011 VA examination documents the Veteran reporting tinnitus having its onset during his military service.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of tinnitus during service and continued tinnitus since his military service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

III.  Service Connection for Tinnitus

As noted in the new and material evidence section, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

First, the Board finds that there is a current disability.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The Veteran has testified to current ringing in his ears and the Board finds this testimony both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Second, the Board finds there is an in-service event as the evidence indicates noise exposure.  The Veteran's military occupational specialty was aircraft mechanic.  In a December 2011 statement, the Veteran reported that he did not always use earplugs while working on planes, which usually required running the engine for a long period of time to access the problem.  Furthermore, buddy statements corroborate the Veteran's assertions of in-service noise exposure.  This is despite the silence in the Veteran's STRs - as the Veteran noted in a November 2004 statement, he did not report his tinnitus.  The Board finds that the evidence supports a finding that noise exposure was consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

The remaining issue, then is whether there is a nexus of the current disability to service.  

The Veteran reports that he had ringing in his ears during service and thereafter.  In a November 2004 statement, the Veteran reported that he did not report things such as tinnitus upon discharge or thereafter because he did not want any prospective employers to see any problems.  In his January 2011 claim, the Veteran asserted his tinnitus began during service, in 1956.  

A July 2003 private medical opinion was submitted.  The physician noted that the Veteran reported a longstanding history of tinnitus.  The physician opined that the most likely cause of this would be jet engine noise exposure during military duty from 1956 to 1960.  The physician stated that there was no other medical history or exposures to excessive noises that would to this abnormality.  

In an October 2003 VA examination, conducted upon a review of the claims file.  The Veteran reported a history of unprotected exposure to hazardous military noise (aircraft engines) as well as civilian noise in factories.  The Veteran reported mild, bilateral, and constant tinnitus.  He stated he first noticed his tinnitus about 10 years prior.  The examiner noted there was no recreational noise or factors of family history, but noted the Veteran's civilian employment was likely a contributing factor to tinnitus, which began well after discharge.  The examiner opined that it was not at least as likely as not that the tinnitus was service-connected.  

In a November 2010 VA medical record, the Veteran reported military noise exposure and civil noise exposure, with constant bilateral tinnitus.  

The Veteran underwent a VA examination in November 2011.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure, noting that the Veteran did not complain of tinnitus during his military service or at his separation examination.  The examiner appeared to ignore the Veteran's prior statements of onset in military service. 

First, the Board does not assign any significant probative value to the private medical opinion as it is based upon an inaccurate factual premise - that the Veteran was not exposed to post-service noise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  

Second, however, and resolving all doubt in favor of the Veteran, the Board finds that he has presented competent and credible testimony that his symptoms began during service and existed thereafter.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Although the Veteran's STRs are silent and he reported at the 2003 VA examination that his tinnitus began approximately 10 years earlier, in a November 2004 statement, the Veteran clarified that he did not report things such as tinnitus upon discharge or thereafter because he did not want any prospective employers to see any problems.  In his January 2011 claim, the Veteran asserted his tinnitus began during service, in 1956.  At the November 2011 VA examination, the Veteran reported tinnitus that he first noticed during military service.  As the Veteran has explained the lack of documentation over the years, and the bulk of his statements indicate the symptoms began during service, the Board resolves all doubt in his favor and finds that tinnitus manifested during service.

Likewise, the Board finds the Veteran's statements that the symptoms have persisted since that time and still exist both competent and credible.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Accordingly, the most probative evidence of record demonstrates the Veteran's tinnitus began during service.  

The Board does not find the 2003 and 2011 VA examination opinions to be significantly probative as they are based upon a finding that the tinnitus did not begin during service.  Thus, they are both based upon an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461.

Under these circumstances, where the Veteran has competently and credibly asserted tinnitus during service and since that time, reasonable doubt is resolved in the Veteran's favor.  As the preponderance of the evidence indicates that tinnitus had its onset during service, the Board finds that the criteria for service connection for tinnitus are met. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

Remand is required to afford the Veteran an adequate examination for his claim of entitlement to service connection for bilateral pes planus.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the Board finds that a November 2011 examination and corresponding opinion for the Veteran's claim of entitlement to service connection for bilateral pes planus is inadequate.  

Where, as here, a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's January 1956 enlistment examination shows a diagnosis of pes planus, level two.  At his separation examination, conducted in August 1960, the Veteran was noted to have second degree bilateral pes planus with inversion.  A September 1956 treatment note documents the Veteran receiving arch supports for both feet.  Another December 1957 service note documents the Veteran receiving arch supports.  

VA afforded the Veteran an examination for claim of entitlement to service connection for bilateral pes planus in November 2011.  The examiner concluded that based upon a review of the claims file, it was less likely than not that the Veteran's bilateral pes planus was aggravated by military service.  No supporting explanation was provided for this opinion and thus it is inadequate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination for his claim of entitlement to service connection for bilateral pes planus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine whether it is at least as likely as not that the pre-existing pes planus, type two, noted at service entry underwent an increase in disability during active service and, if so, was such increase due to the natural progress of the disease?

In providing this opinion, the examiner must consider the following:  1) the diagnosis of bilateral pes planus, type two, at his January 1956 enlistment examination; 2) the diagnosis of second degree bilateral pes planus with inversion, at his August 1960 examination; 3) two documented instances in the Veteran's service treatment records that show the Veteran receiving arch supports for his feet.   

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


